Name: 94/878/EC: Commission Decision of 21 December 1994 on additional financial aid from the Community for the work of the Community reference laboratory for Newcastle disease (Central Veterinary Laboratory, Addlestone, United Kingdom)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic policy;  financing and investment;  Europe;  research and intellectual property
 Date Published: 1994-12-31

 Avis juridique important|31994D087894/878/EC: Commission Decision of 21 December 1994 on additional financial aid from the Community for the work of the Community reference laboratory for Newcastle disease (Central Veterinary Laboratory, Addlestone, United Kingdom) Official Journal L 352 , 31/12/1994 P. 0103 - 0103COMMISSION DECISION of 21 December 1994 on additional financial aid from the Community for the work of the Community reference laboratory for Newcastle disease (Central Veterinary Laboratory, Addlestone, United Kingdom) (94/878/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 28 thereof, Whereas, in accordance with Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (3) the Central Veterinary Laboratory, Addlestone, United Kingdom, has been designated as the reference laboratory for Newcastle disease; Whereas, under Commission Decision 93/686/EC (4), the European Community has already paid financial aid to the Central Veterinary Laboratory, Addlestone, United Kingdom; whereas a contract has been concluded between the European Community and the laboratory for a period of one year: whereas this contract should be extended by one year and additional financial aid provided for to enable the reference laboratory to continue to perform the functions and tasks referred to in Annex V to Directive 92/66/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community hereby grants the Central Veterinary Laboratory, designated a Community reference laboratory in accordance with Directive 92/66/EEC, additional financial aid of not more than ECU 100 000. Article 2 1. For the purposes of Article 1, the contract referred to in Decision 93/686/EC is hereby extended for one year. 2. The Director-General for Agriculture is hereby authorized to sign the amendment to the contract in the name of the Commission of the European Communities. 3. The financial aid provided for in Article 1 shall be paid to the reference laboratory in accordance with the procedure set out in the contract referred to in Decision 93/686/EEC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 168, 2. 7. 1994, p. 31. (3) OJ No L 260, 5. 9. 1992, p. 1. (4) OJ No L 319, 21. 12. 1993, p. 48.